Gerard /s




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 21, 2015

                                        No. 04-14-00301-CV

                                    CITY OF SAN ANTONIO,
                                           Appellant

                                                 v.

                                         Gerard CORTES,
                                             Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-05707
                             Honorable Laura Salinas, Judge Presiding

                                          ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice (dissenting without opinion)
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

           Appellee Gerard Cortes’s Motion for En Banc Reconsideration is DENIED.


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court